Defendant was convicted of murder in the second degree, after a jury trial, and sentenced to a term of from 25 years to life imprisonment.
We agree with defendant’s principal appellate contention that it was error to admit into evidence over objection the hearsay statement of an unidentified onlooker that the "person wanted for the shooting that had just taken place” had run into a store-front church — a church in which defendant was shortly thereafter located by the police and arrested. In view of the overwhelming proof of defendant’s guilt, we are persuaded that the error was harmless. (See, People v Crimmins, 36 NY2d 230, 242.)
The evidence adduced by the People included identification testimony by a witness to the shooting, strongly confirmatory testimony by another witness whose description of the distinctive clothing worn by the shooter matched that worn by the defendant, independent testimony that the defendant had entered the store-front church at a relevant time, and the discovery of a gun that ballistically matched the homicide at a point in the church near where the defendant was sitting and under circumstances excluding any reasonable explanation other than that the defendant had carried the gun into the church.
We have considered defendant’s other claims of error and *486find these to be without merit. Concur — Murphy, P. J., Sandler, Sullivan, Rosenberger and Wallach, JJ.